DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 35-64 are pending and currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy (AU 2004904995 filed on September 1, 2004) has been received. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 1, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35, and all dependent claims thereof, recites:
“said signal” in lines 3 and 5 (multiple occurrences), all of which are indefinite. Does this refer to “a neural response signal” previously recited in line 2? 
“said response signal” in lines 4-5, which is also indefinite for substantially similar reasons
“said wavelets” in line 4, which is indefinite. Does this refer to “at least one wavelet” previously recited?
Claim 36, and all dependent claims thereof, recites:
“a person” in line 2, which is indefinite. Does this refer to the same “a person” recited previously in claim 1?
“said response signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 39, and all dependent claims thereof, recites “said signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 40, and all dependent claims thereof, recites “said wavelets” in line 4, which is indefinite. Does this refer to “at least one wavelet” previously recited in claim 1 (see line 4)?
Claim 41, and all dependent claims thereof, recites:
“said response signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
“said signal” in line 3, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 45 recites “said response signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 47 recites “low frequency scales” in line 2, which is indefinite as this amounts to relative terminology. What are low frequency scales?
Claim 48 recites “the lowest frequency scale” in line 2, which lacks antecedent basis.
Claim 49 recites “said response signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 51 recites “said signal” in line 2, which is indefinite. Does this refer to “a neural response signal” previously recited in claim 1 (see line 2)?
Claim 52 recites “a person” in line 2, which is indefinite. Does this refer to the same “a person” recited previously in claim 1?
Claim 53 recites “a person” in line 2, which is indefinite. Does this refer to the same “a person” recited previously in claim 1?
Claim 62 recites:
“the vestibular system” in line 2, which lacks antecedent basis.
“a person” in line 2, which is indefinite. Does this refer to the same “a person” recited previously in claim 1?
Claim 63 recites “the vestibular system” in line 2, which lacks antecedent basis.
Claim 64 recites:
“the ear” in line 3, which lacks antecedent basis.
“a person” in line 3, which is indefinite. Does this refer to the same “a person” recited previously in claim 1?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 35, the claim recites a neural response system. Thus, the claim is directed to a product/system, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...decomposing said signal using at least one wavelet, differentiating phase data of said wavelets and said response signal to determine maxima and minima of said phase data and said signal, and processing said maxima and minima to determine peaks representing neural events.”

These limitations describe a mathematical calculation. Additionally, the limitations correspond to a mental process as the skilled artisan is capable of looking at the neural response signal and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...electrodes for connecting to a person to obtain a neural response signal; an amplifier for receiving and producing a sampled form of said signal for processing; and an analysis module...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the identified judicial exception. 
Furthermore, the additional limitations are conventional, as they are recited very generically and amount to well-known techniques in the art for obtaining and processing a neural response signal. 
Dependent claims 36-64 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 35-64 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 35 and 38-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt et al. (US Patent No. 6658287 B1) (hereinafter “Litt”).

Litt was cited in applicant’s IDS submitted on July 1, 2019.
	With respect to claim 35, Litt teaches a neural response system (abstract), including: electrodes for connecting to a person to obtain a neural response signal (electrodes 110 detect signals representative of the activity of the brain, i.e. obtain a neural response signal; see Fig. 3; see also col. 6, lines 7-8); and an analysis module for decomposing said signal using at least one wavelet (processor device 104 in Fig. 3; col.11, lines 54+ “wavelet compression”), differentiating phase data of said wavelets and said response signal to determine maxima and minima of said phase data and said signal (col.22, lines 20+ “positive energy peak... negative energy peak”), and processing said maxima and minima to determine peaks representing neural events (col.22, lines 20+ “positive energy peak... negative energy peak... precursors to seizure onset”).
	Although Litt does not explicitly teach an amplifier for receiving and producing a sampled form of said signal for processing, Litt suggests that signals are pre-processed in various ways including amplification (see col.6, line 64). 
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Litt such that the signals are amplified via an amplifier such that a sampled form is produced for further processing, as suggested by Litt. Examiner also notes that it is widely known in the physiological monitoring and processing to utilize an amplifier for signal conditional purposes.  
	With respect to claim 38, Litt does not explicitly teach decomposing is performed using wavelets with a bandwidth factor less than one. However, such a modification would be obvious to PHOSITA since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 39, Litt teaches said wavelets have centre frequencies across a frequency spectrum of said signal (col.11, lines 54+ “mean frequency”).
	With respect to claim 40, Litt teaches said differentiating includes generating a number of derivatives of said phase data produced by said decomposing, and said maxima and minima of said phase data represent rate of change of phase of scales of said wavelets (col.11, lines 54+ “peaks...energy derivative”).
	With respect to claim 41, Litt teaches said differentiating includes generating a number of derivatives of said response signal to produce said maxima and minima of said signal, and said processing includes correlating said maxima and minima of said phase data and said signal based on time data for said maxima and minima (col.11, lines 54+).
	With respect to claim 42, Litt teaches eliminating false peaks by applying threshold data to said maxima and minima (col.10, lines 22+ “various programmable thresholds”; col.14, lines 40+ “adaptive noise filtering”).
	With respect to claim 43, Litt teaches correlating includes linking said maxima across said scales and across a time band to eliminate false peaks (col.14, lines 40+ “adaptive noise filtering”).
	With respect to claim 44, Litt teaches applying predetermined latency ranges for said peaks to said maxima and minima to determine said peaks (col.11, lines 54+).
	With respect to claim 45, Litt teaches receiving includes filtering and sampling said response signal for said decomposing, differentiating and processing (col.11, lines 54+).
	With respect to claims 46-48, Litt does not explicitly teach the recited bandwidth factor and bandwidth factor ranges. However, such a modification would have been obvious to PHOSITA at the time of invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 49, Litt teaches said analysis module filters said response signal to remove at least one artefact (col.14, lines 40+ “adaptive noise filtering”).
	With respect to claim 50, Litt teaches said neural events are represented by Sp and Ap markers corresponding to said peaks (see Figs. 1, 10-18).
	With respect to claim 51, Litt teaches said maxima and minima of said phase data and said signal are compared to generate an Sp/Ap plot (see Figs. 1, 10-18).

Claims 36, 37, 52-55, and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt in view of Naganuma (US PG Pub. No. 2004/0189079 A1).
With respect to claim 36, Litt teaches a neural response system as established above.
However, Litt does not teach a tilt chair for tilting a person to provide a stimulus to evoke said response signal.
Naganuma teaches a tilt chair for tilting a person to provide a stimulus to evoke said response signal (abstract).
Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Litt to utilize a tilt chair to stimulate the otolith organs for investigation of labyrinthine righting reflex, as evidence by Naganuma (see par.0015).

With respect to claim 37, Litt teaches said electrodes include an ECOG electrode placed adjacent a tympanic membrane of the person (col.6, lines 7+).
With respect to claim 52, Naganuma teaches said neural response signal is produced in response to a head tilt of a person (par.0015). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Litt to measure a neural response signal in response to a head tilt of a person to stimulate the otolith organs for investigation of labyrinthine righting reflex, as evidence by Naganuma (see par.0015).
With respect to claim 53, Naganuma teaches applying a stimulus (tilt chair) prior to measuring brain waves. However, Naganuma does not explicitly teach said neural response is produced in response to an auditory stimulus of a person. However, such a modification would be obvious to PHOSITA at the time of invention as a simple substitution (swapping one type of stimulus for another). Furthermore, Examiner notes that utilizing an auditory stimulus is widely known in the art for the purpose of evoking brain waves. 
With respect to claim 54, Litt teaches said maxima and minima are used to generate data indicating whether said person has a central nervous system disorder (col.4, lines 58+).
With respect to claim 55, Litt teaches said maxima and minima are used to generate data indicating a response by said person to medication for a central nervous system disorder (col.9, lines 56+).
With respect to claim 62, Naganuma teaches said maxima and minima represent a response obtained direct from the vestibular system of a person (par.0021). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Litt to utilize a tilt chair to stimulate the otolith organs for investigation of labyrinthine righting reflex, as evidence by Naganuma (see par.0015).
With respect to claim 63, Naganuma teaches said maxima and minima represent components of the vestibular system (par.0021). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Litt to utilize a tilt chair to stimulate the otolith organs for investigation of labyrinthine righting reflex, as evidence by Naganuma (see par.0015).
With respect to claim 64, Naganuma teaches said maxima and minima represent a response obtained direct from auditory nuclei and subnuclei of the ear of a person (see par.0003, 0007, 0024, 0027). Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Litt to utilize a tilt chair to stimulate the otolith organs for investigation of labyrinthine righting reflex, as evidence by Naganuma (see par.0015).

Claims 56-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Litt and Naganuma, as applied to claim 52 above, in view of Danilov (US PG Pub. No. 2006/0161218 A1).
With respect to claims 56-61, Litt and Naganuma teach a neural response system as established above.
However, Litt and Naganuma do not teach the limitations further recited in claims 56-61.
Regarding claim 56, Danilov teaches said maxima and minima are used to generate data indicating whether said person has Meniere's disease (par.0111, 0135, 0503).
Regarding claim 57, Danilov teaches said maxima and minima are used to generate data indicating a response by said person to medication for Meniere's disease (par.0111, 0135, 0503).
Regarding claim 58, Danilov teaches said maxima and minima are used to generate data indicating whether said person has Parkinson's disease (par.0111, 0135, 0503).
Regarding claim 59, Danilov teaches said maxima and minima are used to generate data indicating a response by said person to medication for Parkinson's disease (par.0111, 0135, 0503).
Regarding claim 60, Danilov teaches said maxima and minima are used to generate data indicating whether said person has depression (par.0111, 0135, 0503).
Regarding claim 61, Danilov teaches said maxima and minima are used to generate data indicating a response by said person to medication for depression (par.0111, 0135, 0503).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Litt and Naganuma such that brain wave data is utilized to generate data indicative of various diseases such as Meniere’s disease, Parkinson’s disease, and depression, as evidence by Danilov.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10368770. Although the claims at issue are not identical, they are not patentably distinct from each other as they are believed to be obvious variants of one another.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791